Opinion filed April 21, 2022




                                     In The

        Eleventh Court of Appeals
                                  ___________

                               No. 11-22-00062-CR
                                  ___________

                         RICHARD CERDA, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 350th District Court
                              Taylor County, Texas
                         Trial Court Cause No. 14078-D

                       MEMORAND UM OPI NI ON
       Appellant, Richard Cerda, entered an open plea of guilty to the third-degree
felony offense of driving while intoxicated. Appellant pled true to the enhancement
allegations, and the trial court assessed Appellant’s punishment at imprisonment for
thirty-five years. Appellant, though recognizing that “time has r[u]n out” for his
appeal, nonetheless attempts to appeal his conviction. Because the notice of appeal
was not timely filed, we must dismiss the appeal.
      Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed or
suspended in open court or (2) if the defendant timely files a motion for new trial,
within ninety days after the date that sentence is imposed or suspended in open court.
TEX. R. APP. P. 26.2(a). A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this appeal
indicate that Appellant’s sentence was imposed on December 21, 2021, that no
motion for new trial was timely filed, and that Appellant filed his pro se notice of
appeal on March 21, 2022—ninety days after his sentence was imposed. The notice
of appeal was therefore untimely.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain an appeal. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–
23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App.
1993). Because the notice of appeal was not timely filed, we have no jurisdiction
over this appeal and must dismiss it. See Slaton, 981 S.W.2d at 210.
      When the appeal was docketed in this court, we notified Appellant that the
notice of appeal appeared to be untimely, and we informed him that this appeal may
be dismissed for want of jurisdiction. We requested that Appellant file a response
showing grounds upon which this appeal could continue. Appellant has not filed
any response in this court.
      We dismiss this appeal for want of jurisdiction.


April 21, 2022                                       PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                          2